Citation Nr: 0845118	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  02-12 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for a right 
scrotal/groin disorder.

3.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from May 1979 to June 1982.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal of rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  The Board issued a May 2007 
decision which, in part, denied service connection for right 
ear hearing loss, a right scrotal/groin disorder, and for 
headaches, and Remanded a claim of entitlement to service 
connection for a right ear disease.  

The appellant appealed the portion of the 2007 decision which 
denied claims of entitlement to service connection to the 
United States Court of Appeals for Veterans Claims (Court).  
Following a 2008 Joint Motion for Partial Remand by both 
parties, the Court issued a July 2008 Order which vacated the 
portion of the Board's May 2007 decision which denied claims 
for service connection, but did not vacate that portion of 
the May 2007 Board decision which Remanded to the RO the 
veteran's claim of entitlement to service connection for 
right ear hearing loss.  The Court remanded the appealed 
claims to the Board for further consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Joint Motion for Partial Remand requires that the veteran 
be provided VA examination as to each claim addressed in the 
Joint Motion.  In particular, the parties noted that the 
veteran complained of hearing loss, scrotal or groin pain, 
and headaches in service.  He was treated in service for ear 
pain and groin pain.  The Court's July 2008 Order 
incorporates the Joint Motion.  Therefore, the Order requires 
that VA examination be afforded to the veteran to address 
each of the issues on appeal.

Accordingly, the case is REMANDED for the following action:

1.  A corrective letter fully complying with 
the VCAA notification requirements pertaining 
to each appealed claim for service connection 
should be issued.  Specifically, the letter 
should notify the veteran of the information 
and evidence necessary to substantiate his 
claims of service connection, notify the 
veteran of the information and evidence he is 
responsible for providing, and notify the 
veteran of the information and evidence VA 
will attempt to obtain, e.g., that VA will 
make reasonable efforts to obtain relevant 
records not in the custody of a Federal 
department or agency and will make as many 
requests as are necessary to obtain relevant 
records from a Federal department or agency.  
The letter should also notify the veteran that 
a disability rating and an effective date for 
the award of benefits will be assigned if 
service connection is awarded. 

2.  Ask the veteran to provide any clinical 
records which might be relevant to show that 
he had a right ear hearing loss, a scrotal or 
groin disorder, or headaches, following his 
service separation but prior to 2001, when 
current complaints or disorders were diagnosed 
or noted.  Information which might assist him 
to substantiate his claims includes, but is 
not limited to, employment records, insurance 
examination records, statements of individuals 
who may have observed relevant symptoms, or 
other alternative records. 
 
3.  The veteran's VA clinical records, from 
December 2006 to the present, should be 
obtained. 

4.  The veteran has identified his reserve 
service as service in the U.S. Army Reserves.  
The June 5, 2005 response from the Arkansas 
National Guard specifically notes that only 
Arkansas Army National Guard records are 
maintained at the location queried, and that 
US. Army Reserve records questions should be 
directed to 501-771-7806.  There is no record 
that the RO called that number, although an 
alternate number for questions was called.  At 
the time of the most recent request to the 
National Personnel Records Center (NPRC), NPRC 
indicated that the veteran's records had been 
provided to "code 13."  Since code 13 
references the state Adjutant General, another 
request to the state, including to the direct 
number for Army Reserve records, should be 
made.  

5.  The veteran should be scheduled for 
audiologic examination and any other 
examination required to determine the nature, 
extent, and etiology of any hearing loss 
disability that he may have.  The claims 
folder must be made available to the examiner 
in conjunction with the examination.  All 
indicated studies testing should be conducted.  
All pertinent pathology should be noted in the 
examination report.  

For any hearing loss disability found, the 
examiner should be requested to indicate 
whether there is a 50 percent probability or 
greater that clinical onset of hearing loss 
began in service or is otherwise related to 
the veteran's active service.  The examiner 
should state whether it is at least as likely 
as not that a right ear hearing loss is 
secondary to or etiologically related to a 
service-connected disability, to include 
tinnitus.  In answering this question, the 
examiner should address the history provided 
by the veteran, service medical records, post-
service medical records, and VA examination 
reports.  Complete rationale should be given 
for all opinions reached. 

6.  The veteran should be scheduled for VA 
examination(s) of the scrotum and groin as 
necessary to identify any disorder present.  
The claims folder must be made available to 
the examiner in conjunction with the 
examination.  All indicated studies testing 
should be conducted.  All pertinent pathology 
should be noted in the examination report.  

The examiner should identify each disorder of 
the scrotum or groin, including any disorder 
of the genitourinary system, musculoskeletal 
system, or the skin in the groin area.  For 
each disorder of the scrotum or groin, the 
examiner should provide an opinion as to 
etiology and approximate date of onset.  For 
each diagnosed disorder, the examiner should 
indicate whether there is a 50 percent 
probability or greater that clinical onset of 
the disorder began in service, was manifested 
within one year following service, or is 
otherwise related to the veteran's active 
service.  As to each scrotal or groin disorder 
which was not manifested in service, the 
examiner should state whether it is at least 
as likely as not that the scrotal or groin 
disorder is secondary to or etiologically 
related to any injury incurred in service.  In 
answering these questions, the examiner should 
address the history provided by the veteran, 
service medical records, post-service medical 
records, and VA examination reports.  Complete 
rationale should be given for all opinions 
reached. 

7.  The veteran should be scheduled for VA 
examination(s) as necessary to identify each 
headache disorder present and the etiology or 
onset of such disorder.  The claims folder 
must be made available to the examiner in 
conjunction with the examination.  All 
indicated studies testing should be conducted.  
All pertinent pathology should be noted in the 
examination report.  

The examiner should identify each disorder 
which causes headaches or is manifested by 
headaches.  For each headache disorder, the 
examiner should provide an opinion as to 
etiology and approximate date of onset of such 
disorder.  For each diagnosed headache 
disorder, the examiner should indicate whether 
there is a 50 percent probability or greater 
that clinical onset of the disorder began in 
service, was manifested within one year 
following service, or is otherwise related to 
the veteran's active service.  The examiner 
should state whether it is at least as likely 
as not that a headache or headache disorder is 
secondary to or etiologically related to any 
injury incurred in service.  In answering 
these questions, the examiner should address 
the history provided by the veteran, service 
medical records, post-service medical records, 
and VA examination reports.  Complete 
rationale should be given for all opinions 
reached. 

8.  After assuring that the development 
directed above is complete, each claim on 
appeal should be readjudicated.  If any 
benefit sought remains denied, the veteran and 
his representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses actions taken since the 
issuance of the last SSOC.  The veteran should 
be given the opportunity to respond, and the 
claim should thereafter be returned to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




